Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 1 of 35




                                  EX H IBIT A




       CM lLETTER M AY 17,2020 LETTER W A IV IN G $10,127.90

                                 PLU S $207.54
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 2 of 35

                                                                                                      d;p
      CitiM ortgage,lnc.
      PO BOX 790005
      St.Louis.M O 63179-0005

      5/17/2018
      GRACE D SOLIS
      730 86TH ST
      M IAM IBEACH,FL 331410000

      Re:PropertyAddress:        730 86TH ST
                                 M IAM IBEACH ,FL 33141
      CitiM ortgage,Inc.Loan No.:2908101484

      DearCitiM ortgage,lnc.Customerts):
      CitiM ortgage,lnc.haswaivedcertain pastdueinstallmentpayments(including interest,principal,
      and àssociated late fees)on yourm ortgage loan.Those waived installm entpayments could be
      deemed uncollectible because they were notenforced within the applicable statute oflim itation.
      n e specific am ounts w aived are asfollow s:

                    Principal:             $0.00
                    Interest:              $10,127.09
                    Late Fees:             $207.54
                    Other:                 $0.00
      By waiving the am ounts identified above,you are no longerobligated to pay those am ounts,and
      CitiM ortgage,lnc.willnotseektocollectthoseamountsfrom you.n echangeto youroutstanding
      balance willbe reflected on yournextperiodic billing statement,which you willormay have
      already received.
      W hile thisw aiverreducesthe outstanding balance ofyourloan,itdoes notchange the obligations
      and/orterm sofyourappiicableNote and/orSecurity lllstrurlleïlt.Specifically,itdoesLlotcl-
                                                                                              iai
                                                                                                -ige
      your obligation to make timely monthly installment payments. Further, it does not change
      CitiM ortgage.Inc.'srightsunderthe applicableN ote and Security Instrum ent.
      No action isneeded from you forthiswaiverto take effect.

      Thewaiverofpastdue paymentsisgenerally incometo you inthe yearofwaiver,unlessyou
      qualifyforatax exclusion,You willbe responsibleforpaying anyincom etaxesdueon the
      amountwaived.CitiM ortgage,Inc.willreportto you andtheInternalRevenue Servicethe
      amountofthewaiveronanapplicableForm 1099(orForm 1042-5fornon-U.S.Borrowers),as
      requiredbylaw.TheForm 1099(orForm 1042-5 fornon-U.S.Borrowers),willgenerallybe
      m ailed to you by January 31ofthe yearfollowing the yearoîwaiver.Please consultyour tax
       advisorifyou have anyquestions.



              1 2016 Citi, Arc Design, and Citiw ithArcare registered service marksofCitîgroup lnc.

                                          #RNw #.
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 3 of 35
                                                                                                       dfB
     Ifyouhaveany questionsorifyou would liketo discusslossmitigation assistance availableto
     you,pleasecontactusat1-844-862-5498*M onday through Friday 7am-8pm CT,Saturday
     7am-4 pm CT**.

      Sincerely,


      CitiM ortgage,lnc.


      TT'
        Y Servicesare also available. To access:D ial71l from the United StatesorD ial 1-866-280-
      2050 from Puerto Rico.W hen you callorwrite to us,pleasereferto yourloan number:
      2908101484.
      *Callsarerandom ly monitored and mayberecorded to ensurequality service.

      **l-
         loursprovided reflectgeneralhoursofoperation.
      Thislettercontainsim portantinform ation. You m ay w antto consultan attorney forlegal
      advice. lfan attorney representsyou,please referthis letterto your attorney and provide usw ith
      the attorney'snam e,address and telephone num ber.
      THE PU RPOSE OF TH IS CO M M U N ICA TIO N IS TO COLLECT A D EBT A N D A NY
      IN FORM ATION OBTAINED W ILL BE U SED FOR THAT PURPOSE.
      TO TïlE EXTENT YO UR OBLIGATION H AS BEEN DISCHARGED OR IS SUBJECT
      TO AN AUTOM ATIC STAY O F A BANKRUPTCY ORDER UNDER TITLE 11 OF TH E
      UNITED STATES CODE?TH IS NOTICE IS FO R COM PLIANCE AND
      INFORM ATIONAL PURPO SES ONLY AND DO ES NOT CONSTITUTE A DEM AND
      FOR PAYM ENT OR AN ATTEM PT TO CO LLECT AN Y SUCH OBLIGATIO N.




               * 2016 Citi,Arc Design, and Citiwith Arcare registered service m arksofCitigroup lnc.
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 4 of 35




                                  E X H IBIT B



      CITI'S REFUSAL IN TH E REQUEST FOR PRODUCTION OF
       D O C U M E N TS,N U M BE R 38,T O PR O V ID E M A R G IN S A N D

            IN D IC E S T O C A LC U LA T E T H E IN TE R E ST R AT E
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 5 of 35




                               UNITED STATES DISTRICT COURT
                               SOU TH ERN D ISTR ICT OF FLO RIDA

    GR ACE D.SO LIS A N D
    SHIRLEY J.SO LIS,

           Plaintiffs,
                                                              CASE N O.:1:19-cv-24042-KM W

    CITIBAN K ,N .A .,and,
    CITIM O RTG AG E,IN C .,

           Defendants.



                                 DEFEN D AN TS CITIBAN K .N .A .'S
                         R ESPO N SE S A N D O BJECTIO N S TO PLA IN TIFFS'
                                  REOUEST FOR PRODUCTION
           Defendant CITIBANK N.A.(ûtcitibank'') through undersigned counsel,Adams and
     ReeseLLP,hereby respondsto therequestforproduction served by PlaintiffsGraceD .Solisand

     Shirley J.Solison July 29,2020 asfollow s:
                                     G EN EM L O BJECTIO N S


                   Citibank generally objectsto any attemptby Plaintiffs,through the definitions,
     instructions orotherwise,to im pose any obligation on Citibank beyond the obligationsim posed

     by theFederalRulesofCivilProcedure.

                   ByrespondingtotheseRequests,Citibank doesnotwaive:(1)anyobjectionsto
     the admissibility of,competency of,relevancy of,m ateriality of,or privilege attaching to any

                          , or(2)the rightto objectto otherdiscovery Requests orundertakings
     inform ation provided'
     involving orrelating to the subjectmatterofthe Requests herein. An objection oranswerin
     response to any Requestin no way constitutes and should notbe construed asan admission of

     the relevance or adm issibility of any inform ation,or the truth or accuracy of any inform ation.
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 6 of 35




    Citibank expressly does notconcede the relevance or materiality of any Requestherein orthe

    subjectmattertowhich itrefers.
                     Citibank objectsto the Requeststo the extentthey seek information thatisin
    Plaintiffs' possession, custody, or control, equally available to Plaintiffs as to Citibank, or

    determ ined to be outside of Citibank's custody, possession, or control after reasonable

    investigation.
                     Citibank objectsto the Requeststo the extentthatany ofthem callforç$a11,''
    iteach,''orC'any,''on the groundsthey are overly broad and unduly burdensome. Itisimpossible

    to represent, even after a reasonable and diligent search, that all, each, or every piece of

     inform ation falling w ithin a description can be or has been assem bled. lnform ation or

     docum ents m ay be know n by m any people and m ay be kept in a m yriad of locations and files.

     C itibank cannotw arrant or representthat each or a1l or every bit of inform ation requested has

     been provided, only that Citibank has disclosed that inform ation which they could gather in

     responseto Plaintiffs'Requestsafterareasonableanddiligentinvestigation.

                     Citibank furtheridentifies the following electronically stored information as not

     reasonably accessible because of undue burden or cost:(a)backup tapes used for disaster
     recovery purposes,(b)emailand otherdata contained on legacy systemsthatareunintelligible
     on successorsystems,(c)datafrom acquired organizationsthatpredatetheacquisition ofsuch
     organizations,(d)obsolete data and media thatcan no longerbe read,(e)data from legacy
     system s that w ere m igrated and are now accessible in a newer system ,application,database or

     data store,(9 data on mediacreated priorto an anticipated legalaction thatwere notlabeled
     and/or indexed sufticiently to know their contents and for w hich there is no reasonable basis to

     believeunique,responsive data forcurrently known oranticipated mattersexist,(g)electronic
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 7 of 35




    inform ation in forms thatwould require recovery,restoration,ortranslation before it could be

    located,retrieved,reviewed orproduced,and(h)anyotherform ofelectronicmediathatarenot
    stored for imm ediate recovery in connection with Citibank's record m anagement processes.

    Citibank m ay identify otherelectronically stored inform ation asnotreasonably accessiblebased

    upon a numberoffactors,including butnotlim ited to the scope ofdiscovery requested and the

    quality ofinform ation available from otherand m ore easily accessed system s.

                   Citibank objectsto the proposed definition of$$You''and GtYour''asoverbroad.
     Citibank willrespond on itsown behalfand noton behalfofany otherperson orentity.

            7.     Citibank is engaged in the continuing investigation ofthe m atters inquired about

     in the Requests. The responses to the Requests are believed to be accurate asofthe date m ade.

     B ecause Citibank's investigation into the m atters inquired about is continuing, Citibank

     expressly reservesthe rightto supplem ent,correctoram end these responses.

                            SPECIFIC O BJEC TIO N S A ND R ESPO N SE S


                   Please produce any and a11investigative reportsprepared or obtained which in
      any way reference Plaintiffl,the events alleged in the Com plaint,Plaintiffl's SocialSecurity
      number,Plaintiffl'strue identity orany allegationsordefensesasserted in thisaction.

      RESPONSE:ln additiontoitsGeneralObjections,Citibank objecttothisRequeston the
      grounds,amongothers.thatitis(a)isoverbroad,unduly burdensome,harassing,and not
      proportional to the needs of the case,(b) seeks documents that are not reasonably
      calculated toleadtothediscoveryofadmissibleevidence,and (c)totheextentitseeksany
      Attorney Client Communications or Attorney W ork Product.Subject to and without
      waivingtheseobjections,CitibankwillproduceCitibank'savailablecopiesofdocuments
      in the account file, including the H E LO C and m ortgage contracts and origination
      docum ents, servicing notes, copies of alI correspondence to and from Plaintiffs, and
      records of com m unications betw een either C itibank or C itiM ortgage and Plaintiffs,
      including any related to Qualified W ritten Requestsorsimilar requestsforinform ation
      or disputes about Ioan servicing related to the H ELOC,as wellas credit investigation:
      and com m unications to or from credit reporting agencies regarding Plaintiffs'H ELO C
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 8 of 35




     account (ssAccount Documents''), w hich includes any docum ents responsive to this
     request.


                   Please produce any and al1written orrecorded statements prepared or obtained
     which in any way reference Plaintiff'l,Plaintiffl '
                                                       s SocialSecurity num ber,Plaintiffl 's true
     identity orany allegationsordefensesassertedin thisaction.

     RESPONSE: ln addition to itsGeneralObjections,Citibank objectto this Requeston
     thegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,and
     notproportionalto the needsofthe case,(b)seeks documents thatare notreasonably
     calculated toleadto thediscoveryofadmissibleevidence,and (c)totheextentitseeksany
     Attorney Client Com munications or Attorney W ork Product.Subjectto and without
     waiving these objections,Citibank willproducetheAccountDocuments,which includes
     any docum entsresponsive to this request.

                   Please identify and produce a copy of each and every docum ent referencing
     com m unications betw een you and any of the other D efendants in this action,and any of the
     credit furnishers referenced in Plaintiffs'Complaint,which in any way references Plaintiffs,
     Plaintiffs'SocialSecurity num bers or other identifiers,or any allegation or defense asserted in

     thisaction.
       RESPONSE:In addition to its GeneralObjections,Citibank objectto thisRequeston
      thegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,and
      notproportionalto the needsofthe case,(b)seeks documentsthatare notreasonably
      calculated to lead to thediscovery ofadmissibleevidence,(c)requiresDefendantstonot
      only produce but also to identify docum ents in a m anner not required by Fed.R .Civ.P.
      33(e)(1),and (d)seeks inform ation ordocuments that are confidential,proprietary,or
      contain trade secrets. Subjectto and withoutwaiving these objections,Citibank will
      produce the A ccount D ocum ents, w hich includes any docum ents responsive to this
      request.

                    Pleaseprovide acopy ofeach liability policy issued to you which m ay coveryour
      alleged liability in thissuit,including declaration page and/ora11endorsem ents.
      RESPO N SE : N o responsive docum ents exist.
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 9 of 35




                  Please produce all documents referring or relating to any com munications,
     includingbutnotlimited to,creditreports,ConsumerDisputeVerificationts)(CDV orACDV)
     form s,M ETRO tapesortelephone investigation logs,between you and any otherDefendantin
     thisaction,aswellasany othercreditfurnishersreferenced in PlaintiffsComplaint,which refer
     orrelate to the Plaintiff,Plaintiffs SocialSecurity number,any ofPlaintiffs accountnumbers
     and/orPlaintiffspersonalidentifiers:

    RESPONSE: In addition to itsGeneralObjections,Citibank objectsto thisRequeston
    thegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,and
    notproportionaltotheneedsofthecase,and (b)seeksinformation ordocumentsthatare
    confidential,proprietary,or contain trade secrets.Subjectto and withoutwaiving these
    objections,Citibank willproducetheAccountDocuments,which includesany documents
     responsive to thisrequest.


                   Please produce alldocum ents sentto Plaintiffby you.

     RESPONSE:ln addition to itsGeneralObjections,Citibank objectto thisRequestas
     vagueand ambiguousinsofarasitrefersto a singularPlaintiff. Subjecttoandwithout
     waiving these objections,Citibank willproducetheAccountDocuments,which includes
     any docum entsresponsive to this request.


                   Please produce a11docum ents sentto you by Plaintiff.

     RESPONSE:ln addition to itsGeneralObjections,Citibank objectto this Requestas
     vague and ambiguousinsofarasitrefersto a singularPlaintiff. Subjecttoandwithout
     waiving theseobjections,Citibank willproducethe AccountDocuments,which includes
     any docum entsresponsive to this request.


             8.    Please produce all docum ents relating or referring to any com m unications
      between you and Plaintiffs.

       RESPONSE:ln addition to its GeneralObjections,Citibank objectto thisRequeston
      thegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,and
      notproportionaltotheneedsofthe case,(b)vagueand ambiguousinsofar asitusesthe
      term 4drelating-''Subjectto and withoutwaiving theseobjections,Citibank willproduce
      the A ccountD ocum ents,w hich includes any docum ents responsive to this request.
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 10 of 35




            9.      Please produce all of your docum ents, subscriber contracts, m anuals or other
     recorded data,concerning your relationships with any of the credit furnishers referenced in
     Plaintiffs'Com plaint.

      RESPONSE:In addition to itsGeneralObjections,Citibank objectto thisRequeston
     thegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,and
     notproportionalto the needsofthe case,(b)seeks documents that are notreasonably
     calculated to Iead to the discovery ofadmissibleevidence,and (c)seeksinformation or
     docum ents thatare confidential,proprietary,or contain trade secrets.


            10.     Please produce copies of all of your quarterly protit and loss statem ents for the
     pastthree(3)years.
      RESPONSE:ln addition to itsGeneralObjections,Citibank objectto thisRequeston
     the grounds,among others,thatitis (a)is overbroad,unduly burdensome,harassing,
     and not proportional to the needs of the case, (b) seeks documents that are not
     reasonably calculated to Iead to the discovery of admissible evidence and (c) seeks
     inform ation or docum ents thatare confidential,proprietary,or contain trade secrets.


            1l.     Please produce copies of a11 of m ur current balance sheets and financial
     statem ents.


     RESPONSE:In addition toitsGeneralObjections,Citibank objectto thisRequeston the
     grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,and not
     proportional to the needs of the case, (b) seeks documents that are not reasonably
     calculated to lead to the discovery ofadm issible evidence,and (c)seeksinformation or
     docum entsthatare confidential,proprietary,or contain trade secrets.



                    Pleaseproducecopiesofyourincometax returnsforthepastthree(3)years.


     RESPONSE:ln addition to itsGeneralObjections,Citibank objecttothisRtqueston the
     grounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,and not
     proportional to the needs of the case, (b) seeks documents that are not reasonably
     calculated to Iead to the discovery ofadmissible evidence and (c) seeksinformation or
     docum entsthatare confidential,proprietary,or contain trade secrets.



                                                    6
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 11 of 35




            13. Please produce a1lcreditreportts)which bearany identifierts) associated with
     Plaintiffforthelastthree(3)years.


     RESPONSE: ln addition to its General Objections, CitiM ortgage objects to this
     Requeston thegrounds,amongothers,thatiti:(a)isoverbroad,unduly burdensom e,
     harassing,and notproportionalto theneedsofthecase,and (b)seeksdocumentsthat
     are not reasonably calculated to lead to the discovery of adm issible evidence insofar as
     it w ould include other loans and m ortgages serviced now or in the past by
     CitiM ortgage that are notthe subject of this lawsuit,and (c) seek: information or
     documentsthatare confidential,proprietary,orcontain trade secrets. Subjectto and
     withoutwaiving these objections,Citibank willproduce theAccountDocuments,which
      includes any docum ents responsive to thisrequest.

                   Please produce        docum ents evidencing, constituting or including data
      concerning notification ofany allegation thatany accountbearing Plaintiffspersonalidentifiers
      had been created by application fraud or had been used by a person notauthorized to use or
      possess Plaintiffspersonalidentification.

      RESPONSE: In additionto itsGeneralObjections,Citibank objecttothisRequestonthe
     grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,and not
     proportionalto the needs ofthe case,and (b)seeks documentsthat are notreasonably
     calculated to lead tothediscovery ofadmissibleevidence. Subjectto and withoutwaiving
     theseobjections,no responsive documentsexistin relation to theHELOC accountthatis
     thesubjectofthislawsuit.
             l5. Please produce any docum ents sent by you to any other person or entity
      concerningthePlaintifflwithinthepastfive(5)years.
       RESPONSE:ln addition to itsGeneralObjections,Citibank objectstothisRequeston
      thegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,and
      notproportionalto the needs ofthe case,(b)seeksdocumentsthatare notreasonably
      calculated to Iead to the discovery of adm issible evidence insofar asitwould include other
      Ioansand mortgagesserviced now orin thepastby CitiM ortgagethatarenotthesubject
      ofthislawsuit,and (c)seeksinform ation ordocumentsthatareconfidential,proprietary,
      orcontain tradesecrets. Subjectto and withoutwaiving theseobjections,Citibank will
      produce the A ccount Docum ents, w hich includes any docum ents responsive to this
      request.
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 12 of 35




            l6.    Please produce any documents sentto you or received by you concerning the
     Plaintifflwithinthepasttive(5)years.
     RESPONSE: In addition to itsGeneralObjections,Citibank objectto thisRequeston
     thegrounds,amongothers,thatitis(a)isoverbroad,undulyburdensome,harassing,and
     notproportionalto the needs ofthe case,(b) seeksdocumentsthatare notreasonably
     calculated to Iead to the discovery ofadm issible evidence insofar as itw ould include other
     Ioansand mortgagesserviced now orin thepastby CitiM ortgagethatarenotthesubject
     ofthislawsuit,(c)to theextentitseeksany Attorney ClientCommunicationsorAttorney
     W orkProduct,and(d)seeksinformationordocumentsthatareconfidential,yroprietary,
      orcontain trade secrets.Subjectto and withoutwaiving these objections,Cltibank will
      produce the A ccount D ocum ents, w hich includes any docum ents responsive to this
      request.
              l7. Please produce a11documentsevidencing orincluding data concerningthe names,
      addresses, telephone num bers,current em ployers and current whereabouts of each and every
      one of your em ployees who has com m unicated with the Plaintiff.

     RESPONSE: ln addition to their GeneralObjections,Defendantsto thisRequeston the
     grounds,amongothers,thatitis(a)isoverbroad,unduly burdensome.harassing,and not
     proportional to the needs of the case, (b) seeks docum ents that are not reasonably
     calculated to lead to the discovery of admissible evidence,and (c) seeks information or
     docum ents that are confidential,proprietary,or contain private inform ation in w hich third
     parties have a reasonable expectation ofprivacy.
            l8. Pleaseprovide acompleteaudittrailofany documentts),databases,credittiles,
      computerts),orotherdataheldbyyouwhich,inanydegree,addressordiscussthePlaintiffs,or
      any one ofthe Plaintiffs'personalidentitiers.

      RESPONSE:ln addition to itsGeneralObjections,Citibank objectsto thisRequeston
      thegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,and
      not proportionalto the needs ofthe case,(b)seeksdocumentsthatare notreasonably
      calculated to lead to the discovery of adm issible evidence insofar as itw ould include other
      Ioansand mortgagesserviced now orin thepastby CitiM ortgagethatarenotthesubject
      ofthisIawsuit,and (c)seeksinformation ordocumentsthatareconfidential,proprietary,
      orcontain trade secrets. Subjectto and withoutwaiving theseobjections,Citibank will
      produce the A ccount D ocum ents, w hich includes any docum ents responsive to this
      request.


             19. Please produce all documents which constitute consum er dispute veritication
      (CDV)formsornotices,correspondence with any consumerreporting agency or creditor or
      subscriberordata deletion form sw hich contain any one ofPlaintiffs'personalidentifiers.



                                                      8
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 13 of 35




     RESPONSE:ln addition toitsGeneralObjections,Citibank objectstothisRequeston the
     grounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,and not
     proportional to the needs of the case,(b) seeks documents that are not reasonably
     calculated to lead to the discovery of adm issible evidence insofar as itw ould include other
     Ioansand mortgagesserviced now orin thepastby CitiM ortgagethatarenotthesubject
     ofthisIawsuit,and (c)seeksinformation ordocumentsthatareconfidential,proprietanr,
     or contain trade secrets. Subjectto and withoutwaiving these objections,Citibank will
     produce the A ccountD ocum ents,w hich includes any docum entsresponsive to thisrequest.

             20. Please produce alldocuments constituting your entire creditfiletsl,collection
     filetsland fraud investigation filetsl,whichinany way referencesPlaintiffs,Plaintiffs'personal
     identifiersorany ofthe accountnum bersassociated with Plaintiffs'identifiers.

     RESPONSE:In addition toitsGeneralObjections,Citibank objectstothisRequeston the
     grounds,am ong others,thatitis(a)isoverbroad,unduly burdensome,harassing,and not
     proportional to the needs of the case,(b) seeks documents that are not reasonably
     calculated to Iead to the discovery ofadm issible tvidenck insofar as itw ould include other
     loansand mortgage:serviced now orin thepastby CitiM ortgagethatarenotthesubject
     ofthislawsuit,(c)totheextentitseeksany Attorney ClientCommunicationsorAttorney
     W ork Product,and (d)seeksinformation ordocumentsthatareconfidential,proprietary,
     or contain trade secrets. Subjectto and withoutwaiving theseobjections,Citibank will
     produce the A ccountD ocum ents,w hich includes any docum ents responsive to this request.
              21. Please produce a11 docum ents w hich contain any data about com plaints,
      assessm ents,audits,reports or studies ofthe frequency of creditapplication fraud or identity
      fraud in yourcreditoperations.
     RESPONSE:ln addition to itsGeneralObjections,CitiM ortgage objectsto thisRequest
     on the grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,
     and notproportionalto theneedsofthecase,(b)seeksdocumentsthatarenotreasonably
     calculated to lead to the discovery of admissible evidence, (c) seeks information or
     docum ents thatare confidential,proprietary,or contain private inform ation in w hich third
     partieshavea reasonableexpectation ofprivacy,and(d)totheextentitseeksanyAttorney
     C lient Com m unieations or A ttorney W ork Product.

             22. Please produce all docum ents which evidence, constitute and/or address your
      means,methodsorabilitiesto correctly identify whetheratradelineorformeraddresshas
      been previously reported asincorrect.
      RESPONSE:In addition toitsGeneralObjections,Citibank objecttothisRequestonthe
      grounds,amongothers,thatitis(a)isoverbroad,undulyburdensome,harassing,and not
      proportional to the needs of the case,(b) seeks documents that are not reasonably
      calculated to Iead to the discovery ofadmissible evidence,and (c)seeksinformation or
      docum entsthat are confidential,proprietary,or contain trade secrets.

                                                    9
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 14 of 35




           23. Please produce copies of a11 docum ents evidencing telephone m essages,log
     books or your other regularly maintained records which contain information about
     communicationsbetween you and Plaintiffs.
     RESPONSE:ln addition toitsGeneralObjections,Citibank objectstothisRequestonthe
     grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,and not
     proportionalto theneeds ofthe case,and (b) seeksdocumentsthatare notreasonably
     calculated to Iead to the discovery of adm issible evidence insofar as itw ould include other
     Ioansand mortgagesserviced now orin thepastby CitiM ortgagethatarenotthesubject
     ofthislawsuit. Subjectto andwithoutwaivingtheseobjections,Citibank willproducethe
     A ccountD ocum ents,w hich includes any docum ents responsive to this request.
              24. Please produce a1lpolicy m anuals,procedure m anuals orother docum ents which
      address your policies,practices or procedures in the investigation or reinvestigation of credit
      data w hich isdisputed asinaccurate by a consum er.
     RESPONSE:In addition toitsGeneralObjections,Citibank objecttothisRequeston the
     grounds,among others,thatitis(a)isoverbroad,undulyburdensome,harassing,and not
     proportional to the needs of the tase,(b) seelks documents that are not reasonably
     calculated to Iead to the discovery of admissible evidence,and (c)seeksinformation or
     docum ents that are confidential,proprietary,or contain trade secrets.
             25. Please produce a11policy m anuals,procedure m anuals or other docum ents,w hich
      addressyourpolicies,practicesorproceduresin correcting,updating,m odifying and/ordeleting
      orsuppressing creditdata orhistoricaladdress data which isdisputed as inaccurate.

      RESPONSE:ln addition toitsGeneralObjections,Citibank objecttothisRequeston the
     grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,and not
     proportional to the needs of the case, (b) seeks documents that are not reasonably
     calculated to Iead to the discovery of admissible evidence,and (c)seeks information or
     docum ents thatare confidential,proprietary,or contain trade secrets.
              26. Pleaseproducecopiesofany and alltelephone reinvestigation form swhich in any
      way reference Plaintiffs,Plaintiffs'socialsecurity num berorany allegation ordefense asserted
      in this action.
      RESPONSE:ln addition toitsGeneralObjections,Citibank objectstothisRequeston the
      grounds, am ong others, that it is vague and am biguous in its use of the term
      ddreinvestigation-'' Subjecttoand withoutwaiving these objections,Citibank willproduce
      itsA ccountDocum ents,w hich includes any docum ents responsive to thisrequest.




                                                    10
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 15 of 35




              27. Pleaseproducetheoriginalofa11datatapes(metrotapes)transmitted to you by
     any subscriber or affiliate which pertains to Plaintiffs or which references Plaintiffs'social
     security num bers.
     RESPONSE:In addition to itsGeneralObjections,Citibank objectsto thisRequeston the
     grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,and not
     proportional to the needs of the case, (b) seeks documents that are not reasonably
     calculated to lead to the discovery of admissible evidence, (c) contains a vague and
     ambiguousterm ddany subscriberoraffiliater''and (d)seeksinformation ordocumentsthat
     are confidential,proprietary,or contain trade secrets.
      Pleaseproduceforinspection and copying a1ldocum entswhich you willorm ay useasexhibits
     in the trialofthiscase.
      RE SPO N SE : N one have been identified atthistim t.
              28. Pleaseproduceallarchivedprints(whetherstored digitallyorin hard copy)ofa1l
      consum erdisclosuresm ade in response to the Plaintiffs'requests.
      RE SPO N SE : Citibank w ill produce its A ccount D ocum ents. w hich includes any
     docum ents responsiveto this request.
              29. Pleaseproduceal1archivedprints(whetherstoreddigitally orin hard copy)ofal1
      internaldisclosuresgenerated asa resultofthePlaintiffsdispute ofaccuracy in Plaintiffs'credit
      file.
      RESPONSE:In addition toitsGeneralObjections,Citibank objeetto thisRequeston the
     grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,and not
     proportional to the needs of the case, (b) seeks documents that are not reasonably
     calculated to Iead to the discovery ofadmissible evidence,and (c) containsa vague and
      am biguousterm dçinternaldisclosures.''
               30. Please produce al1archived printsof verification responses,ifany,from any of
      the creditfurnishers referenced in Plaintiffs'Complaint(whether stored digitally or in hard
      copy)pertainingtoPlaintiffs.
      RESPONSE: ln addition to itsGeneralObjections,Citibank objectto thisRequeston
      thegrounds,among others,thatitis(a)isoverbroad,undulyburdensome,harassing,and
      notproportionalto theneeds ofthe case,(b)seeksdocumentsthatare notreasonably
      calculated to lead to thediscovery ofadmissible evidence,and (c)seeksdocumentsthat
      Defendantsdonothaveaccesstofrom any furnishersotherthan themselves. Subjectto
      and without waiving these objections,Citibank willproduce the AccountDocuments,
       w hich includes any docum ents responsive to thisrequest.
               31.   Pleaseproduceallarchived printsofPlaintiffl'scorrected creditreportsreflecting
       the resultsofyourreinvestigation ofPlaintiffl'sdisputes(whetherdigitally stored orin hard
       copy).
                                                     11
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 16 of 35




     RESPONSE:In addition toitsGeneralObjections,Citibank objectstothisRequeston tht
     grounds, among others, that it is (a) vague and ambiguous in its use of the term
     idreinvestigation,''(b)isoverbroad,unduly burdensome,harassing,and notproportionalto
     theneedsofthecaseand (c)seeksdocumentsthatarenotreasonably calculated to Iead to
     the discovery of admissible evidence. Subjectto and withoutwaiving these objections,
     Citibank w illproduce its A ccountD ocum ents,w hich includes any docum ents responsive to
     this request.

            32. Pleaseproducea copy ofyourentire databaseon thePlaintiffs(i.e.,a11screens)
     including butnotlim ited to:
            a) ''consum erpersonalinformation''screens;
            b) ''consumeraddressinform ation''screens;
            c) ''addressinform ation''screens',
            d) ''publicrecord detail''screens',
            e) ''disputeverification m enu''screens'
                                                   ,and
            9 ''ACDV records''screens.
     RESPONSE:In additionto itsGeneralObjections,Citibank objecttothisRequeston the
     grounds,among others,thatit(a)isoverbroad,unduly burdensome,harassing,and not
     proportional to the needs of the case, (b) seeks documents that are not reasonably
     calculated to lead to the discovery ofadmissible evidence,and (c)seeksinformation or
     documentsthatare confidential,proprietary,orcontain trade secrets. Subjectto and
     withoutwaiving these objections,Citibank willproduce theAccountDocuments,which
     includes any docum entsresponsive to this request.

           33.    Please produce an organizationalchart forthe D efendants.

     RESPONSE:In additionto itsGeneralObjections,Citibank objecttothisRequeston the
     grounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,andnot
     proportionalto the needsofthe case,and (b)seeksdocumentsthatare notreasonably
     calculated to Iead to the discovery ofadm issible evidence.

           34.    Please produce a1lexhibits w hich you intend to introduce attrial.
     R ESPO N SE : N one have been identified atthis tim e.

            35. Please produce copies of all papers, records and docum ents referred to in
     Plaintiffs'FirstSetofInterrogatories Directed to Defendants.
     R ESPO N SE : Citibank w ill produce its A ccount D ocum ents, w hich includes any
     docum entsresponsive to this request.


                                                 12
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 17 of 35




             36. Please produce all docum ents that are referenced in D efendant's Initial
     D isclosures.

     R ESPO N SE : Citibank w ill produce its A ccount D ocum ents, w hich includes any
     docum ents responsive to thisrequest.


           37. Please produce any and all docum ents or com puter screens w hich set forth or
     dem onstrate a1lOfthe accountinform ation thatyou are currently reporting aboutthe Plaintiffs.


     R ESPO N SE : Citibank w ill produce its A ccount D ocum ents, w hich includes any
     docum ents responsive to thisrequest.


           38. Please provide a copy of each m argin and index utilized to calculate Plaintiffl 's
     m onthly interest rate from the inception of the H om e Equity Line of Credit A ccount
     2908101484,Septem ber 2005 to the presentdate.
     RESPONSE: ln addition to theirGeneralObjections,Defendantsobjectto thisrequest
     as unduly burdensom e,as this inform ation is defined in the H om e E quity L ine of C redit
     by referencing a publicly available source and this inform ation is equally available to
     Plaintiffs as to D efendants.


            39. Please provide an easily read accounting ofPlaintiffl 's H ELOC including interest
       calculated,am ounts paid,m oney w aived,etc.from the inception ofthe HELO C in Septem ber
       2005 to the presentdate.

     RESPONSE:ln additiontotheirGeneralObjections,Defendantsobjecttothisrequest
     as unduly burdensom e insofar as it w ould com pel them to create a new docum ent not
     already in existence,as no such duty exists under the FederalR ules of C ivilProcedure.
     Subject to and without waiving these objections,Citibank willproduce the Account
     Docum ents,w hich includes any docum ents responsive to this request.




                                                  13
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 18 of 35




     Date: August282020                Respectfully Submitted,


                                       AD A M S AN D REE SE LLP

                                       By:/s/ChristopherA.Roach
                                       ChristopherA .Roach,Esq.
                                       Florida BarN o.:0049033
                                       LouisM .Ursini,111,Esq.
                                       Florida BarN o.: 00355940

                                        A DA M S AN D REESE LLP
                                        l01E.Kennedy Blvd.,Ste.4000
                                        Tam pa,FL 33602
                                        Telephone:813-402-2880
                                        Fax:813-402-2887
                                        Email:louis.ursini@ arlaw.com
                                        Email:chris.roach@ arlaw.com
                                        Email:teresa.soluri@arlaw.com
                                        CounselforDe#ndants,Citibank NA.and
                                        CitiM ortgage,Inc.




                                           14
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 19 of 35




                                 C ER TIFICA TE O F SER V IC E

           lhereby certify thaton August28,2020,a copy oftheforegoing pleading wasserved via

     U.S.M ailtothePlaintiffsatthe addressesbelow:

                  Shirley Solis                             Grace Solis
                  730 86thStreet                            730 86th Street
                  M iam iBeach,Florida 33141                M iam iBeach,Florida 33141



                                                     /s/ChristopherA.Roach
                                                     ChristopherA .Roach,Esq




                                                15
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 20 of 35




                                   EX H IBIT C



       CM I'S REFUSAL IN THE REQUEST FO R PRO DUCTION O F
       D O C U M E N T S,N U M BE R 39,T O PR O V ID E M A R G IN S A N D

             IND IC ES TO CA LCULA TE TH E IN TEREST R ATE
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 21 of 35




                                  UN ITED STA TES D ISTRICT COURT
                                  SOUTH ERN D ISTRICT OF FLORIDA

      G RACE D .SOLIS AN D
      SHIRLEY J.SOLIS,

             Plaintiffs,
                                                                  CA SE N O .:1:l9-cv-24042-KM W

       CITIBAN K,N .A .,and,
       CITIM ORTGA GE,lNC.,

             D efendants.



                               DEFENDA NTS CITIM O RTGA G E,IN C.'S
                           RFSPONSES AND OBJECTIONS TO PLAINTIFFS-
                                                                 '
                                  REOUEST FOR PRODUCTION
              Defendant CITIM ORTGAGE, INC.,(ûdcitiM ortgage''),through undersigned counsel,
       A dam sand Reese LLP,hereby respondsto the requestforproduction served by PlaintiffsG race

       D .Solis and Shirley J.Solison July 29,2020 as follow s:

                                        GENEM L OBJECTJONS

              CitiMortgage generally objects to any attempt by Plaintiffs,through the definitions,
       instructions or otherwise,to impose any obligation on C itiM ortgage beyond the obligations

       im posed by the FederalRulesofCivilProcedure.
       2.     ByrespondingtotheseRequests,CitiMortgagedoesnotwaive:(1)anyobjectionstothe
       adm issibility of, com petency of, relevancy of, m ateriality of, or privilege attaching to any

       information provided;or(2)the rightto objectto otherdiscovery Requestsorundertakings
        involving orrelating to the subjectmatteroftheRequestsherein. An objection oranswerin
       response to any Requestin no w ay constitutesand should notbe construed asan adm ission ofthe

        relevance or adm issibility of any inform ation, or the truth or accuracy of any information.
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 22 of 35




       CitiM ortgage expressly doesnotconcede the relevanceorm ateriality ofany Requestherein orthe

       subjectmattertowhichitrefers.
                        CitiM ortgageobjectstotheRequeststotheextenttheyseekinformationthatisin
       Plaintiffs'possession,custody,or control,equally available to Plaintiffs as to CitiM ortgage,or

       determ ined to be outside of CitiM ortgage's custody, possession, or control after reasonable

       investigation.
                        CitiMortgageobjectstotheRequeststotheextentthatany ofthem callforétall,''
       çteach,''orkiany,''on the grounds they are overly broad and unduly burdensom e. It is im possible

       to represent,even aftera reasonable and diligentsearch,thatall,each,orevery pieceofinform ation

       falling w ithin a description can be or has been assem bled. lnform ation or docum ents m ay be

       known by m any people and m ay be keptin am yriad oflocationsand files. CitiM ortgage cannot

       w arrantorrepresentthateach orallorevery bitofinform ation requested hasbeen provided,only

       thatCitiM ortgage hasdisclosed thatinform ation w hich they could gatherin responseto Plaintiffs'

       Requests aftera reasonable and diligentinvestigation.
                        CitiM ortgage further identifies the follow ing electronically stored inform ation as

       not reasonably accessible because of undue burden or cost:(a)backup tapesused fordisaster
       recoverypurposes,(b)emailandotherdatacontainedonlegacysystemsthatareunintelligibleon
       successor systems,(c)data from acquired organizationsthatpredate the acquisition of such
       organizations,(d)obsoletedataandmediathatcannolongerberead,(e)datafrom legacysystems
       thatwere m igrated and are now accessible in a newer system ,application,database ordata store,

        (9 dataonmediacreatedpriortoananticipated legalactionthatwerenotlabeledand/orindexed
        sufficiently to know theircontents and forw hich there is no reasonable basis to believe unique,

        responsive dataforcurrentlyknown oranticipated mattersexist,(g)electronic information in
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 23 of 35




      form sthatw ould require recovery,restoration,ortranslation before itcould be located,retrieved,

      reviewedorproduced,and(h)anyotherform ofelectronicmediathatarenotstoredforimmediate
      recovery in connection w ith CitiM ortgage's record m anagement processes.CitiM ortgage m ay

      identify otherelectronically stored inform ation asnotreasonably accessible based upon a num ber

      of factors, including but not lim ited to the scope of discovery requested and the quality of

      inform ation available from otherand m ore easily accessed system s.

             6.      CitiM ortgageobjectstotheproposeddeûnitionofûûYou''andçtYour''asoverbroad.
       CitiM ortgage w illrespond on itsown behalfand noton behalfofany otherperson orentity.

                     CitiM ortgage is engaged in the continuing investigation of the m atters inquired

       aboutin the Requests. The responsesto the Requests are believed to be accurate as ofthe date

       m ade. Because CitiM ortgage's investigation into the m atters inquired about is continuing,

       CitiM ortgage expressly reservesthe rightto supplem ent,correctoram end these responses.

                              SPECIFIC OBJECTIO NS A ND R ESPO NSES


                     Please produce any and allinvestigative reports prepared or obtained which in
       any w ay reference Plaintiffl,the events alleged in the Com plaint,Plaintiffl's SocialSecurity
       num ber,Plaintiffl'strue identity orany allegationsordefenses asserted in this action.

        RESPONSE:ln additionto itsGeneralObjections,CitiM ortgageobjectsto thisRequest
        onthegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensom e,harassing,
        and notproportionalto the needsofthecasertb)seeksdocumentsthatare notreasonably
        calculated to Iead to thediscoveryofadm issibleevidence,and (c)to theextentitseeksany
        Attorney ClientCommunications or Attorney W ork Product.Subject to and without
        waiving theseobjections,alIresponsive documentscan be found in codefendantCitibank,
        N.A.'S available copies of docum ents in the account file, including the H ELO C and
        m ortgage contracts and origination docum ents, servicing notes, copies of aII
        correspondence to and from Plaintiffs,and records of com m unications between either
        Citibank or CitiM ortgage and Plaintiffs,including any related to Qualified W ritten
        R equests or sim ilar requests for inform ation or disputes about loan servicing,as w ellas
        credit investigations and com m unications to or from credit reporting agencies regarding
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 24 of 35




       Plaintiffs CtAccount Documents''),w hich includes any docum ents responsive to this
       request.


      2.             Please produce any and allwritten or recorded statem ents prepared or obtained
      which in any w ay reference Plaintiffl, Plaintiffl 's Social Security num ber, Plaintiffl 's true
      identity orany allegationsordefensesasserted in thisaction.

       RESPONSE:lnadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequest
       on the grounds,among others,thatitis(a)isoverbroad,unduly burdensom e.harassing,
       and notproportionalto theneedsofthe case,(b)seeksdocumentsthatarenotreasonably
       calculatedtoleadtothediscoveryofadmissibleevidence,and (c)totheextentitseeksany
       Attorney Client Communications or Attorney W ork Product.Subjectto and without
       waivingtheseobjections,CitiM ortgagewillrelyuponCitibank'sproductionoftheAccount
       Docum ents,w hich includesany docum cnts responsive to thisrequest.


                     Please identify and produce a copy of each and every docum ent referencing
       com m unicationsbetw een you and any ofthe otherDefendantsin thisaction,and any ofthe credit
       furnishers referenced in Plaintiffs'Com plaint,which in any way references Plaintiffs,Plaintiffs'
       SocialSecurity num bersorotheridentifiers,orany allegation ordefenseasserted in thisaction.

       RESPONSE:ln addition toitsGeneralObjections,CitiM ortgageobjectsto thisRequest
       on the grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,
       and notproportionalto theneedsofthecase,(b)seeksdocum entsthatarenotreasonably
       calculated to lead tothediscovery ofadmissibleevidence,(c)requiresDefendantsto not
        only produce but also to identify docum ents in a m anner not required by Fed.R .Civ.P.
        33(e)(1),and (d)seeks information or documents thatare confidential,proprietary,or
        contain trade secrets.
        Subjectto and withoutwaiving theseobjections,CitiM ortgagewillrely upon Citibank's
        production of the Account Docum ents,w hich includes any docum ents responsive to this
        request.

                      Please provide a copy ofeach liability policy issued to you which m ay coveryour
       alleged liability in thissuit,including declaration page and/orallendorsem ents.
        RE SPO N SE : No responsive docum entsexist.
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 25 of 35




      5.            Please produce all docum ents referring or relating to any com m unications,
      includingbutnotlimitedto,creditreports,ConsumerDisputeVerificationts)(CDV orACDV)
      form s,M ETRO tapes or telephone investigation logs,between you and any other Defendant in
      thisaction,as wellas any othercreditfurnishers referenced in Plaintiffs Com plaint,which refer
      or relate to the Plaintiff,Plaintiffs SocialSecurity num ber,any of Plaintiffs account num bers
      and/orPlaintiffspersonalidentifiers:
       RESPONSE: ln additiontoitsGeneralObjections,CitiM ortgageobjectstothisRequest
       on thegrounds,among others,thatitis (a)isoverbroad,unduly burdensome,harassing,
       and notproportionaltotheneedsofthecase,and (b)seeksinformation ordocumentsthat
       areconfidential,proprietary,orcontaintradesecrets.Subjecttoandwithoutwaivingthese
       objections,CitiMortgagewillrelyuponCitibank'sproduction oftheAccountDocuments,
       w hich includes any docum ents responsive to this request.


       6.            Please produce alldocum ents sentto Plaintiffby you.

        RESPONSE:ln additiontoitsGeneralObjections,CitiM ortgageobjectstothisrequest
       asvagueand ambiguousinsofarasitreferstoa singularPlaintiff.Subjecttoand without
       waivingtheseobjections,CitiM ortgagewillrelyuponCitibank'sproductionoftheAccount
       Docum ents,w hich includesany docum ents responsiveto this request.


                     Please produce alldocum ents sentto you by Plaintiff.

        RESPONSE:ln additiontoitsGeneralObjections,CitiM ortgageobjectstothisrequest
       asvagueandambiguousinsofarasitreferstoasingularPlaintiff.Subjecttoandwithout
       waivingtheseobjections,CitiM ortgagewillrelyuponCitibank'sproductionoftheAccount
       D ocum ents,w hich includes any docum ents responsiveto this request.

                     Please produce alldocum entsrelating orreferring to any com municationsbetween
       you and Plaintiffs.

        RESPONSE:ln additiontoitsGeneralObjections,CitiM ortgageobjectstothisRequest
        on the grounds,am ong others,thatitis(a)is overbroad,unduly burdensome,harassing,
        and notproportiopaltotheneedsofthecase,(b)vagueand ambiguousinsofarasituses
        theterm Kdrelating,''and(c)seeksdocumentsthatarenotreasonablycalculated toIead to
        the discovery ofadm issible evidence insofar as itw ould include other Ioansand m ortgages
        servicednow orinthepastbyCitiM ortgagethatarenotthesubjectofthisIawsuit.Subject
        toandwithoutwaivingtheseobjections,CitiM ortgagewillrelyuponCitibank'sproduction
        ofthe AccountDocum ents,w hich includesany docum ents responsive to this request.
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 26 of 35




                    Please produce al1 of your docum ents, subscriber contracts, m anuals or other
      recorded data, concerning your relationships w ith any of the credit furnishers referenced in
      Plaintiffs'Com plaint.
       RESPONSE:In addition toitsGeneralObjections,CitiM ortgageobjectstothisRequest
       on the grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,
       and notproportionalto theneedsofthecase,(b)seeksdocumentsthatarenotreasonably
       calculated to Iead to thediscovery ofadmissibleevidence,and (c)seeksinformation or
       docum ents thatare confidential,proprietary,or contain trade secrets.


                    Please producecopiesofallofyourquarterly profitand lossstatem entsforthe past

      three(3)years.
        RESPONSE:Inaddition to itsGeneralObjections,CitiM ortgageobjectstothisRequest
       on thegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,
       and notproportionaltotheneedsofthecase,(b)seeksdocumentsthatare notreasonably
       calculated to Iead to the discovery ofadm issible evidence and (c) seeks information or
       docum entsthatare confidential,proprietary,orcontain trade secrets.


                     Please producecopiesofal1ofyourcurrentbalance sheetsand financialstatem ents.

       RESPONSE:In addition toitsGeneralObjections,CitiM ortgageobjectstothisRequeston
       thegrounds,among others,thatitis (a)isoverbroad,unduly burdensome,harassing,and
       notproportionalto the needs ofthe case,(b)seeks documents thatare not reasonably
       calculated to lead to the discovery of admissible evidence,and (c) seeks information or
       docum entsthatareconfidential,proprietary,orcontain trade secrets.




                     Pleaseproducecopiesofyourincometax returnsforthepastthree(3)years.

       RESPONSE:lnadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequeston
       thegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,and
       notproportionalto the needsofthe case,(b)seeks documents thatare notreasonably
       calculated to lead to the discovery of admissible evidence,and (c) seeks information or
       docum entsthatare confidential,proprietary,or contain trade secrets.


                                                    6
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 27 of 35




                     Pleaseproduce allcreditreportts)which bearany identifierts)associated with
      Plaintiffforthelastthree(3)years.


       RESPONSE:ln addition to itsGeneralObjections,CitiM ortgageobjectstothisRequest
       on thegrounds,among others,thatitis(a)isoverbroad,unduly burdensom e,harassing,
       and notproportionalto theneedsofthecase,(b)seeksdocumentsthatare not reasonably
       calculated to Iead to the discovery ofadm issible evidence insofar as itw ould include other
       loansand mortgage:serviced now orin the pastby CitiM ortgage thatarenotthesubject
       ofthisIawsuit,and (c)seeksinformation ordocum entsthatareconfidential,proprietary,
       orcontain tradesecrets. Subjectto and withoutwaivingtheseobjections,CitiM ortgage
       will rely upon C itibank's production of the Account Docum ents, w hich includes any
       docum ents related to theH ELO C responsive to thisrequest.

                     PleaseproduceaIldocum entsevidencing,constituting orincluding dataconcerning
       notification of any allegation that any account bearing Plaintiffs personal identitiers had been
       created by application fraud or had been used by a person not authorized to use or possess
       Plaintiffspersonalidentification.

       RESPONSE:lnadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequeston
       the grounds,among others,thatitis (a)isoverbroad,unduly burdensom e,harassing,and
       notproportionalto theneeds ofthecase,and (b)seeksdocum entsthatare notreasonably
       calculated to lead to the discovery of adm issible evidence insofar as itw ould include other
       Ioansandmortgagesservicednow orin thepastbyCitiMortgagethatarenotthesubjectof
       thislawsuit.Subjecttoandwithoutwaivingtheseobjections,noresponsivedocumentsexist
       in relation totheHELOC accountthatisthesubjectofthislawsuit.
       l5.            Pleaseproduce any docum entssentby you to any otherperson orentity concerning
       thePlaintifflwithinthepastfive(5)years.
        RESPONSE:InadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequeston
       the grounds,among others,thatitis(a)is overbroad,unduly burdensom e,harassing,and
       not proportionalto the needs ofthe case,(b)seeksdocuments thatare notreasonably
       calculated to lead to the discovery ofadm issible evidence insofar as itw ould include other
       Ioansand mortgagesserviced now orinthepastbyCitiM ortgagethatarenotthesubjectof
       thislawsuit,and (c)seeksinformation ordocumentsthatareconfidential,proprietary,or
       contain tradesecrets. Subjectto and withoutwaiving theseobjections,CitiM ortgagewill
       rely upon Citibank's production ofthe A ccountDocum ents,w hich includes any docum ents
       related to the H ELO C responsiveto this request.
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 28 of 35




      l6.           Please produce any docum ents sent to you or received by you concerning the
      Plaintifflwithinthepastfive(5)years.
       RESPONSE: ln addition toitsGeneralObjections,CitiM ortgageobjectsto thisRequest
       onthegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,
       and notproportionalto theneedsofthecase,(b)seeksdocumentsthatarenotreasonably
       calculated to lead to the discovery ofadm issible evidence insofar as itw ould include other
       loansand mortgagesserviced now orin thepastby CitiM ortgagethatarenotthesubject
       ofthisIawsuit,(c)to the extentitseeksany Attorney ClientCom municationsorAttorney
       W ork Product,and (d)seeksinformation ordocumentsthatareconfidential,proprietary,
       orcontaintradesecrets.Subjecttoandwithoutwaivingtheseobjections,CitiM ortgagewill
       rely upon Citibank'sproduction ofthe AccountDocum ents,w hich includes any docum ents
       related to the H ELO C responsive to this request.
       l7.           Please produce alldocum ents evidencing or including data concerning the nam es,
       addresses,telephone num bers,currentem ployers and currentw hereabouts ofeach and every one
       ofyourem ployeeswho hascom m unicated with the Plaintiff.

       RESPONSE: ln addition totheirGeneralObjections,Defendantsto thisRequeston the
       grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,and not
       proportionalto theneedsofthecase,(b)seeksdocum entsthatarenotreasonably calculated
       to lead to thediscovery ofadmissible evidence,and (c)seeksinformation ordocum entsthat
       are confidential,proprietary,or contain private inform ation in w hich third parties have a
       reasonableexpectation ofprivacy.
       l8.          Pleaseprovideacompleteaudittrailofany documentts),databases,creditfiles,
       computerts),orotherdataheld byyouwhich,inanydegree,addressordiscussthePlaintiffs,or
       any one ofthePlaintiffs'personalidentifiers.

        RESPONSE:In additionto itsGeneralObjections,CitiM ortgageobjectstothisRequest
        on the grounds,am ong others,thatitis(a)isoverbroad,unduly burdensome,harassing,
        and notproportionalto theneedsofthe case,(b)seeksdocumentsthatarenotreasonably
        calculated to Iead to the discovery ofadm issible evidence insofaras itw ould include other
        loansandmortgagesservicednow orin thepastby CitiM ortgagethatarenotthesubject
        ofthisIawsuit,and (c)seeksinformation ordocum entsthatareconfidential,proprietary,
        orcontain tradesecrets. Subjectto and withoutwaivingtheseobjections,CitiM ortgage
        w ill rely upon C itibank's production of the Account Docum ents, w hich includes any
        docum entsrelated to the H ELO C responsive to thisrequest.
        19.           Please produce all docum ents which constitute consum er dispute verification
       (CDV)formsornotices,correspondence with any consumerreporting agency orcreditoror
        subscriberordata deletion form swhich contain any one ofPlaintiffs'personalidentifiers.

       RESPONSE:lnadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequeston
       thegrounds,amongothers,thatitis(a)isoverbroad,unduly burdensome,harassing,and
       notproportionalto the needsofthe case,(b)seeksdocuments that are notreasonably
                                                      8
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 29 of 35




      calculated to lead to the discovery ofadm issible evidence insofar as itw ould include other
      Ioansandmortgagesservicednow orinthepastbyCitiM ortgagethatarenotthesubjectof
      thisIawsuit,and (c)seeksinformation ordocumentsthatareconfidential,proprietary,or
      contain tradesecrets. Subjecttoand withoutwaiving theseobjections,CitiM ortgagewill
      rely upon Citibank's production ofthe AccountDocum ents,w hich includesany docum ents
      related to the H ELO C responsive to this request.
      20.          Pleaseproducealldocumentsconstitutingyourentirecreditt5lets),collectionfiletsl
      andfraudinvestigationfiletsl,whichinanywayreferencesPlaintiffs,Plaintiffs'personalidentifiers
       orany ofthe accountnum bersassociated with Plaintiffs'identifiers.

       RESPONSE:lnadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequeston
       the grounds,among others,thatitis(a)isoverbroad,unduly burdensom e,harassing,and
       not proportionalto the needs ofthe case,(b)seeks documents that are not reasonably
       calculated to Iead to the discovery ofadm issible evidence insofar as itw ould include other
       loansandmortgagesservicednow orinthepastbyCitiMortgagethatarenotthesubjectof
       this Iawsuit,(c) to the extentit seeks any Attorney Client Comm unications or Attorney
       W ork Product,and (d)seeksinform ation ordocumentsthatare confidential,proprietary,
       orcontaintradesecrets.Subjecttoandwithoutwaivingtheseobjections,CitiM ortgagewill
       rely upon Citibank's production ofthe AccountDocum ents,w hich includesany docum ents
       related to the H ELO C responsive to this request.
       2l.           Please produce all docum ents w hich contain any data about com plaints,
       assessm ents,audits,reportsorstudiesofthefrequency ofcreditapplication fraud oridentity fraud
       in yourcreditoperations.
        RESPONSE:InadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequeston
       the grounds,among others,thatitis (a)isoverbroad,unduly burdensom e,harassing,and
       notproportionalto the needsofthe case,(b)seeks documentsthat are notreasonably
       calculatedtoleadtothediscoveryofadmissibleevidence,(c)seeksinformationordocuments
       thatare confidential,proprietary,orcontain private inform ation in w hich third partieshave
       a reasonable expectation of privacy,and (d) to the cxtent it seeks any Attorney Client
       C om m unicationsorAttorney W ork Product.
       22.            Pleaseproducealldocum tntswhich evidence,constituteand/oraddressyourmeans,
       m ethodsorabilitiesto correctly identify whethera tradelineorform eraddresshasbeen previously
       reported as incorrect.
        RESPONSE:In addition to itsGeneralObjections,CitiM ortgageobjectstothisRequest
        on the grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,
        and notproportionalto the needsofthecase,(b)seeksdocum entsthatarenotreasonably
        calculated to lead to the discovery ofadmissible evidence,and (c)seeks inform ation or
        docum entsthatare confidential,proprietary,or contain tradesecrets.
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 30 of 35




      23.       Pleaseproduce copies ofalldocumentsevidencing telephone m essages,log booksor
      your other regularly m aintained records which contain inform ation about com m unications
      betw een you and Plaintiffs.

      RESPONSE:lnadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequeston
      thegrounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,and
      notproportionalto the needsofthecase,and (b)seeksdocum entsthatare notreasonably
      calculated to Iead to the discovery ofadm issible evidence insofar as itw ould include other
      loansandmortgagesservicednow orinthepastbyCitiMortgagethatarenotthesubjectof
      thisIawsuit. Subjectto and withoutwaiving these objections,CitiM ortgagewillrely upon
      Citibank's production oftheA ccountDocum ents,w hich includesany docum entsrelated to
      the H ELO C responsiveto thisrequest.
      24.       Please produce all policy m anuals, procedure m anuals or other docum ents which
      address yourpolicies,practicesorprocedures in the investigation orreinvestigation ofcreditdata
      w hich isdisputed as inaccurate by a consum er.

      RESPONSE:lnadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequeston
      thegrounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,and
      not proportionalto the necds of the case,(b) seeks docum ents thatare not reasonably
      calculated to Iead to the discovery of adm issible evidence,and (c) seeks inform ation or
       docum entsthatare confidential,proprietary,or contain trade secrets.
       25.       Please produce all policy m anuals, procedure m anuals or other docum ents, which
       address yourpolicies,practices orprocedures in correcting,updating,m odifying and/or deleting
       orsuppressing creditdata orhistoricaladdressdata which is disputed as inaccurate.

        RESPONSE:InadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequeston
       thegrounds,am ong others,thatitis(a)isoverbroad,unduly burdensome,harassing,and
       not proportional to the needs of the case,(b) seeks documents that are not reasonably
       calculated to lead to the discovery of admissible evidence,and (c) seeks inform ation or
       docum entsthatare confidential,proprietary,or contain trade secrets.
       26.       Pleaseproduce copiesofany and alltelephone reinvestigation form swhich in any way
       reference Plaintiffs,Plaintiffs'socialsecurity num berorany allegation ordefense asserted in this
       action.

       RESPONSE:lnadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequeston
       the grounds, am ong others, that it is vague and am biguous in its use of the term
       ddreinvestigation.'' Subjecttoandwithoutwaivingtheseobjections,CitiM ortgagewillrely
       upon Citibank's production of the Account Docum ents,w hich includes any docum ents
       responsive to thisrequest.

       27.       Pleaseproducetheoriginalofalldatatapes(metrotapes)transmitted to youby any
       subscriberor affiliate which pertains to Plaintiffs orwhich references Plaintiffs'social security
       num bers.
                                                      10
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 31 of 35




      RESPONSE:lnadditiontoitsGeneralObjections,CitiMortgageobjectstothisRequeston
      thegrounds,am ong others,thatitis(a)isoverbroad,unduly burdensome,harassing,and
      not proportionalto the needs ofthe case,(b)seeksdocuments thatare notreasonably
      calculatedtoIeadtothediscoveryofadmissibleevidence,(c)containsavagueandambiguous
      term ttany subscriber or affiliate,'' and (d) seeks inform ation or docum ents that are
      confidential,proprietary,or contain trade secrets.
      28.       Please produceforinspection and copying alldocum entswhich you w illorm ay use as
      exhibitsin the trialofthiscase.
      R ESPO N SE : N one have been identified atthistim e.
      29.        Please produce a1larchived prints (whether stored digitally or in hard copy) of all
      consum erdisclosuresm ade in response to the Plaintiffs'requests.
      RESPO NSE: C itiM ortgage w ill rely upon C itibank's production of the Account
      D ocum ents,w hich includesany docum entsresponsive to this request.

       30.       Please produce a1larchived prints (whetherstored digitally or in hard copy)of all
       internaldisclosuresgencrated as a resultofthe Plaintiffs dispute ofaccuracy in Plaintiffs'credit
       file.
       RESPONSE:lnadditiontoitsGeneralObjections,CitiMortgageobjectstothisRequeston
       thegrounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,and
       not proportionalto the needs of the case,(b) seeks documents that are not reasonably
       calculated toIeadtothediscovery ofadmissibleevidence,(c)containsavagueand ambiguous
       term Sdinternaldisclosures,''and (d)seeksinform ation or documentsthatare confidential,
       proprietary,or contain tradesecrets.
       31.       Pleaseproducea1larchived printsofverification responses,ifany,from any ofthecredit
       furnishersreferencedinPlaintiffs'Complaint(whetherstoreddigitallyorinhardcopy)pertaining
       to Plaintiffs.
        RESPONSE: In additiontoitsGeneralObjections,CitiM ortgageobjectstothisRequest
        on the grounds,am ong others,thatitis(a)isoverbroad,unduly burdensome,harassing,
        and notproportionaltothe needsofthecase,(b)seeksdocumentsthatarenotreasonably
        calculated to Iead to the discovery of admissible evidence, (c) seeks documents that
        Defendantsdo nothaveaccessto from any furnishersotherthan themselves,and (d)seeks
        inform ation or docum ents that are confidential, proprietary, or contain trade secrets.
        Subjectto and withoutwaiving these objections,CitiM ortgagewillrely upon Citibank's
        production of the A ccount D ocum ents,which includes any docum ents responsive to this
        request.
       32.        Please produce allarchived prints ofPlaintiffl's corrected creditreports retlecting the
       resultsofyourreinvestigationofPlaintiffl'sdisputes(whetherdigitally stored orin hard copy).

                                                       11
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 32 of 35




      RESPONSE:lnadditiontoitsGeneralObjections,CitiM ortgageobjectstothisRequeston
      the grounds,among others,that it is (a) vague and ambiguous in its use of the term
      içreinvestigation,''(b)isoverbroad,unduly burdensome,harassing,and notproportionalto
      theneedsofthe caseand (c)seeksdocumentsthatarenotreasonably calculated toIead to
      thediscovery ofadmissibleevidence. Subjectto and withoutwaiving these objections,
      C itiM ortgage w ill rely upon Citibank's production of the A ccount D ocum ents, which
      include: any docum ents responsive to this request.
      33.       Please produce a copy of your entire database on the Plaintiffs (i.
                                                                                  e.,allscreens)
      including butnotlim ited to:
      a)         ''consumerpersonalinformation''screens;
      b)         ''consumeraddressinformation''screens',
                 ''address inform ation''screens;
                 ''public record detail''screens',
       e)        ''dispute verification m enu''screens;and
                 ''
                  A CDV records''screens.
       RESPONSE:ln addition to itsGeneralObjections,CitiM ortgageobjectstothisRequest
       on the grounds,am ong others,thatitis(a)isoverbroad,unduly burdensome,harassing,
       and notproportionalto the needsofthe case,tb)seeksdocum entsthatare notreasonably
       calculated to Icad to the discovery ofadmissible evidence,and (c)seeks information or
       documentsthatare confidential,proprietary,orcontain tradesecrets. Subjectto and
       withoutwaiving theseobjections,CitiM ortgagewillrelyupon Citibank'sproduction ofthe
       A ccountDocum ents,w hich includes any docum ents responsive to thisrequest.

              34.    Please produce an organizationalchartforthe Defendants.

       RESPONSE:In addition toitsGeneralObjections,CitiM ortgageobjectstothisRequest
       on the grounds,among others,thatitis(a)isoverbroad,unduly burdensome,harassing,
       and notproportionalto the needs ofthe case,and (b) seelts documents thatare not
        reasonably calculated to lead to the discovery ofadm issible evidence.

              35.    Please produce allexhibits w hich you intend to introduce attrial.
        RESPO N SE : None have been identified atthistim e.


              36. Pleaseproduce copiesofaIlpapers,recordsand docum entsreferred to in Plaintiffs'
              FirstSetoflnterrogatoriesDirected to Defendants.
       R ESPO NSE : C itiM ortgage w ill rely upon C itibank's production of the Account
       Docum ents,w hich includesany docum ents responsive to this request.

                                                     12
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 33 of 35




             37.     Pleaseproduce alldocum entsthatarereferenced in Defendant'slnitialDisclosures.

      R ESPO N SE : C itiM ortgage w ill rely upon C itibank's production of the Account
      D ocum ents,w hich includesany docum ents responsiveto this request.

              38. Please produce any and all docum ents or com puter screens which set forth or
              dem onstrate allof the account inform ation that you are currently reporting about the
              Plaintiffs.

      R ESPON SE: C itiM ortgage w ill rely upon Citibank's produd ion of the Account
      Docum ents,w hich includesany docum entsresponsive to this request.


       39.            Please provide a copy ofeach m argin and index utilized to calculate Plaintiffl 's
       m onthly interestratc from theinception ofthe Hom e Equity LineofCreditA ccount2908101484,
       Septem ber2005 to the presentdate.
       RESPONSE: ln additiontoitsGeneralObjections,CitiM ortgageobjectstothisrequest
       as unduly burdensom e,as this inform ation is defined in the H om e Equity Line of Credit
       by referencing a publicly available source and this inform ation is equally available to
       Plaintiffsas to Defendants.

       40.        Please provide an easily read accounting of Plaintiffl 's HELOC including interest
       calculated,am ountspaid,m oneyw aived,etc.from the inceptionofthe HELOC in Septem ber2005
       to the presentdate.
        RESPONSE:lnadditiontoitsGeneralObjections,CitiM ortgageobjectstothisrequest
        as unduly burdensom einsofarasitw ould com pelitto createa new docum entnotalready
        in existence,asno such dutyexistsundertheFederalRulesofCivilProcedure.Subject
        toandwithoutwaivingtheseobjections,CitiM ortgagewillrelyuponCitibank'sproduction
        ofthe AccountDocum ents,w hich includes any docum entsresponsive to this request.


       Date: August28 2020                         Respectfully Subm itted,



                                                     ADA M S AND REESE LLP

                                                     By: /s/Christophera4.Roach
                                                     ChristopherA .Roach,Esq.
                                                     Florida BarN o.:0049033
                                                      l3
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 34 of 35




                                        Louis M .Ursini,111,Esq.
                                        Florida BarN o.: 00355940

                                        AD AM S AN D REESE LLP
                                        l01E.Kennedy Blvd.,Ste.4000
                                        Tampa,FL 33602
                                        Telephone:813-402-2880
                                        Fax:813-402-2887
                                         Email:louis.ursini@ arlaw.com
                                         Email:chris.roach@arlaw.com
                                         Email:teresa.soluri@arlaw.com
                                         CounselforDefendants,Citibank,NA.and
                                         CitiM ortgage,Inc.




                                           14
Case 1:19-cv-24042-KMW Document 32-1 Entered on FLSD Docket 09/03/2020 Page 35 of 35




                                    CERTIFICA TE O F SER VICE

            lhereby certify thaton A ugust28,2020,a copy ofthe foregoing pleading was served via

      U .S.M ailto thePlaintiffsatthe addressesbelow :

                     Shirley Solis                              Grace Solis
                     730 86th Street                            730 86tbstreet
                     M iam iBeach,Florida33141                  M iam iBeach,Florida 33141



                                                         /s/ChristopherA.Roach
                                                         ChristopherA .Roach,Esq




                                                    15
